Case 1:19-cv-25045-JEM Document 6 Entered on FLSD Docket 12/09/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                      CASE NO: 1:19-cv-25045

 Vicky Cornell, individually, and in her
 capacity, and as the Personal Representative of the
 ESTATE OF CHRISTOPHER JOHN CORNELL
 a/k/a Chris Cornell,

                        Plaintiffs,
        v.

 Soundgarden, a purported Washington General Partnership,
 Kim A. Thayil, Matt D. Cameron, Hunter Benedict Shepherd,
 Rit Venerus and Cal Financial Group, Inc.

                   Defendants.
 ______________________________________________/

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys of the United States District Court for the Southern District

 of Florida, the undersigned respectfully moves for the admission pro hac vice of Martin D. Singer

 (“Singer”) of the law firm of Lavely & Singer, 2049 Century Park E, Suite 2400, Los Angeles,

 California 90067, telephone number 310-556-350.

        Specifically, Mr. Singer seeks to appear for the purpose of serving as co-counsel on behalf

 of the plaintiff, Victoria Cornell, both in her individual capacity and in her capacity as the Personal

 Representative of the Estate of Christopher John Cornell (“Plaintiffs”) in the above-styled case

 only. In support of Mr. Singer’s application and request to receive electronic filing pursuant to

 Rule 2B of the CM/ECF Administrative Procedures, the undersigned states as follows:

        1.      Mr. Singer is not admitted to practice in the Southern District of Florida. Mr. Singer
Case 1:19-cv-25045-JEM Document 6 Entered on FLSD Docket 12/09/2019 Page 2 of 5



 is however a member in good standing of the State of California, the Central District of California,

 and the Ninth Circuit of U.S. Court of Appeals.

        2.      Movant, James G. Sammataro, Esq. of the law firm of Pryor Cashman LLP, 201

South Biscayne Boulevard., Suite 2700, Miami Florida 33131, telephone number 786-582-3010, is

a member in good standing of The Florida Bar and the United States District Courts for the

Southern, Middle and Northern Districts of Florida and is authorized to file through the Courts

electronic filing system. Movant consents to be designated as a member of the Bar of this Court

with whom the Court and opposing counsel may readily communicate regarding the conduct of the

case, upon whom filings shall be served, who shall be required to electronically file and serve all

documents and things that may be filed and served electronically, and who shall be responsible for

filing and serving documents in compliance with the CM/ECF Administrative Procedures. See

Section 2B of the CM/ECF Administrative Procedures.

       3.      In accordance with the local rules of this Court, Mr. Singer, has made payment of this

Court’s $75.00 admission fee.

       4.      Pursuant to Section 2B CM/ECF Administrative Procedures, Movant hereby requests

that the Court provide Notice of Electronic Filings in this matter to Mr. Singer at email address:

msinger@lavelysinger.com.

       WHEREFORE, James G. Sammataro, moves this Court to enter an Order granting Mr.

Singer to appear before this Court on behalf of Plaintiffs, for all purposes relating to the proceedings

in the above-styled matter and directing the Clerk to provide notice of electronic filings to Martin

D. Singer.




                                                 Page | 2
Case 1:19-cv-25045-JEM Document 6 Entered on FLSD Docket 12/09/2019 Page 3 of 5



Respectfully submitted,

                                        PRYOR CASHMAN LLP
                                        Attorneys for Plaintiffs
                                        201 South Biscayne Boulevard, Suite 2700
                                        Miami, Florida 33131
                                        Telephone: (786) 582-3010
                                        Facsimile: (786) 582-3004

                                        By: s/ James G. Sammataro
                                        James G. Sammataro
                                        Florida Bar No. 520292
                                        jsammataro@pryorcashman.com




                                    Page | 3
Case 1:19-cv-25045-JEM Document 6 Entered on FLSD Docket 12/09/2019 Page 4 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                    CASE NO: 1:19-cv-25045

Vicky Cornell, individually, and in her
capacity, and as the Personal Representative of the
ESTATE OF CHRISTOPHER JOHN CORNELL
a/k/a Chris Cornell,

                      Plaintiffs,
       v.

Soundgarden, a purported Washington General Partnership,
Kim A. Thayil, Matt D. Cameron, Hunter Benedict Shepherd,
Rit Venerus and Cal Financial Group, Inc.

                  Defendants.
______________________________________________/

                         CERTIFICATION OF MARTIN D. SINGER
       Martin D. Singer, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the

Local Rules of the United States District Court for the Southern District of Florida; (2) I am a

member in good standing in the following jurisdiction: State of California, the Central District of

California, and the Ninth Circuit for the U.S. Court of Appeals; and (3) I have not filed three or

more motions for pro hac vice admission in this District within the last 365 days.



                                                                          s/ Martin D. Singer
                                                                          Martin D. Singer, Esq.




                                              Page | 4
Case 1:19-cv-25045-JEM Document 6 Entered on FLSD Docket 12/09/2019 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019 a copy of the foregoing Motion for Pro Hac Vice
on behalf of attorney Martin D. Singer was filed electronically and served by mail on anyone unable
to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s
EM/ECF System.



                                                             /s/ James G. Sammataro
                                                               James G. Sammataro




                                                Page | 5
